ELLETT, Justice
(dissenting) :
I dissent.
This matter was precipitated by the action of the Provo River Commissioner, an appointee of the defendant State Engineer, and not because of any claim by other users of water. There is no contention now made by any of the defendants that the appellant is not entitled to the use of the water in question. The problem arose because of an administrative attempt to interpret an old decree of the court as to how the use was to be made.
It is not the function of the State Engineer or his employees to interpret adjudicated rights. If disputes arise between claimants to the use of water, the courts are the proper place to litigate those rights.1
All the District Court can do on appeal from the decision of the State Engineer is either to affirm it or to reverse it.2 The State Engineer had no power to interpret the rights adjudicated by the old court decree, and the District Court should have reversed his attempt to do so.

. Whitmore v. Murray City, 107 Utah 445, 154 P.2d 748 (1944).


. Eardley v. Terry, 94 Utah 367, 77 P.2d 362 (1938).